Title: To George Washington from Major General Benedict Arnold, 7 June 1780
From: Arnold, Benedict
To: Washington, George



Dear Sir
Philadelphia June 7th 1780

Two days since I had the honor to receive your Excellencys favor of the 4th Inst. Inclosing a draught of a Proclimation; immediately on receit of it, I applied to several Printers, but could not find one, who had any Person in their employ who understood French, that could be Confided in: I was therefore obliged to have a proof Sheet struck of[f] by a Person who did not understand French; and who was greatly at a loss with respect to many of the letters: the first proof Sheet was so very Erroneous, I was obliged to send it back Corrected, and have this minute received the second which is Inclosed.
Tomorrow or next day I expect to set out for Head Quarters, I have therefore sealed up the Original draught, with a proof Sheet similar to the One Inclosed, which I have left with Mrs Arnold, to be delivered to your Excellency’s Order; the Printer employed is Mr Claypole in Second Street, who will print any Number of Copies, you will please to direct, and Carefully Seal, and deliver Them to any Person your Excellency will Name to send them to Head Quarters, I make no doubt He will observe the greatest Caution, and secrecy.
I am sorry to Inform your Excellency that there is little doubt of Charles Town being in possession of the Enemy. I have the honor to be with great respect, and esteem Your Excellencys Most Obedient & Very Humble Servt

B. Arnold

